Exhibit 10.1 AMENDED AND RESTATED TRUST AGREEMENT among GREENE COUNTY BANCSHARES, INC., as Depositor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of May 16, 2007 GREENBANK CAPITAL TRUST I TABLE OF CONTENTS Page ARTICLE I. Defined Terms 1 SECTION 1.1. Definitions. 1 ARTICLE II. The Trust 11 SECTION 2.1. Name. 11 SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business. 11 SECTION 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses. 11 SECTION 2.4. Purposes of Trust. 11 SECTION 2.5. Authorization to Enter into Certain Transactions. 12 SECTION 2.6. Assets of Trust. 14 SECTION 2.7. Title to Trust Property. 14 ARTICLE III. Payment Account; Paying Agents 15 SECTION 3.1. Payment Account. 15 SECTION 3.2. Appointment of Paying Agents. 15 ARTICLE IV. Distributions; Redemption 16 SECTION 4.1. Distributions. 16 SECTION 4.2. Redemption. 17 SECTION 4.3. Subordination of Common Securities. 20 SECTION 4.4. Payment Procedures. 21 SECTION 4.5. Withholding Tax. 21 SECTION 4.6. Tax Returns and Other Reports. 21 SECTION 4.7. Payment of Taxes, Duties, Etc. of the Trust. 22 SECTION 4.8. Payments under Indenture or Pursuant to Direct Actions. 22 SECTION 4.9. Exchanges. 22 SECTION 4.10. Calculation Agent. 23 SECTION 4.11. Certain Accounting Matters. 23 ARTICLE V. Securities 24 SECTION 5.1. Initial Ownership. 24 SECTION 5.2. Authorized Trust Securities. 24 SECTION 5.3. Issuance of the Common Securities; Subscription and Purchase of Notes. 24 SECTION 5.4. The Securities Certificates. 24 SECTION 5.5. Rights of Holders. 25 SECTION 5.6. Book-Entry Preferred Securities. 25 SECTION 5.7. Registration of Transfer and Exchange of Preferred Securities Certificates. 27 SECTION 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates. 28 SECTION 5.9. Persons Deemed Holders. 29 SECTION 5.10. Cancellation. 29 SECTION 5.11. Ownership of Common Securities by Depositor. 30 SECTION 5.12. Restricted Legends. 30 SECTION 5.13. Form of Certificate of Authentication. 33 ARTICLE VI. Meetings; Voting; Acts of Holders 33 SECTION 6.1. Notice of Meetings. 33 i SECTION 6.2. Meetings of Holders of the Preferred Securities. 33 SECTION 6.3. Voting Rights. 34 SECTION 6.4. Proxies 34 SECTION 6.5 Holder Action by Written Consent. 34 SECTION 6.6. Record Date for Voting and Other Purposes. 35 SECTION 6.7. Acts of Holders. 35 SECTION 6.8. Inspection of Records. 36 SECTION 6.9. Limitations on Voting Rights. 36 SECTION 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults. 37 ARTICLE VII. Representations and Warranties 39 SECTION 7.1. Representations and Warranties of the Property Trustee and the Delaware Trustee. 39 SECTION 7.2. Representations and Warranties of Depositor. 40 ARTICLE VIII. The Trustees 41 SECTION 8.1. Number of Trustees. 41 SECTION 8.2. Property Trustee Required. 41 SECTION 8.3. Delaware Trustee Required. 41 SECTION 8.4. Appointment of Administrative Trustees. 42 SECTION 8.5. Duties and Responsibilities of the Trustees. 42 SECTION 8.6. Notices of Defaults and Extensions. 44 SECTION 8.7. Certain Rights of Property Trustee. 44 SECTION 8.8. Delegation of Power. 46 SECTION 8.9. May Hold Securities. 47 SECTION 8.10. Compensation; Reimbursement; Indemnity. 47 SECTION 8.11. Resignation and Removal; Appointment of Successor. 48 SECTION 8.12. Acceptance of Appointment by Successor. 49 SECTION 8.13. Merger, Conversion, Consolidation or Succession to Business. 49 SECTION 8.14. Not Responsible for Recitals or Issuance of Securities. 50 SECTION 8.15. Property Trustee May File Proofs of Claim. 50 SECTION 8.16. Reports to and from the Property Trustee. 51 ARTICLE IX. Termination, Liquidation and Merger 51 SECTION 9.1. Dissolution Upon Expiration Date. 51 SECTION 9.2. Early Termination. 51 SECTION 9.3. Termination. 52 SECTION 9.4. Liquidation. 52 SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust. 53 ARTICLE X. Information to Purchaser 55 SECTION 10.1. Depositor Obligations to Purchaser. 55 SECTION 10.2. Trustee’s Obligations to Purchaser. 55 ARTICLE XI. Miscellaneous Provisions 55 SECTION 11.1. Limitation of Rights of Holders. 55 SECTION 11.2. Agreed Tax Treatment of Trust and Trust Securities. 55 SECTION 11.3. Amendment. 56 SECTION 11.4. Separability. 57 SECTION 11.5. Governing Law. 57 SECTION 11.6. Successors. 57 ii SECTION 11.7. Headings. 57 SECTION 11.8. Reports, Notices and Demands. 58 SECTION 11.9. Agreement Not to Petition. 58 Exhibit A Certificate of Trust of GreenBank Capital Trust I Exhibit B Form of Common Securities Certificate Exhibit C Form of Preferred Securities Certificate Exhibit D Junior Subordinated Indenture Exhibit E Form of Transferee Certificate to be Executed by Transferees other than QIBs Exhibit F Form of Transferee Certificate to be Executed by QIBs Exhibit G Form of Officer’s Certificate Schedule A Calculation of LIBOR iii AMENDED AND RESTATED TRUST AGREEMENT, dated as of May 16, 2007, among (i) Greene County Bancshares, Inc., a Tennessee corporation (including any successors or permitted assigns, the “Depositor”), (ii) Wilmington Trust Company, a Delaware banking corporation, as property trustee (in such capacity, the “Property Trustee”), (iii) Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”), (iv) R. Stan Puckett, an individual, Kent Vaught, an individual, James E. Adams, an individual and Glen Allen, an individual, each of whose address is c/o Greene County Bancshares, Inc., 100 North Main Street, Greeneville, Tennessee 37744, as administrative trustees (in such capacities, each an “Administrative Trustee” and, collectively, the “Administrative Trustees” and, together with the Property Trustee and the Delaware Trustee, the “Trustees”) and (v) the several Holders, as hereinafter defined. WITNESSETH WHEREAS, the Depositor, the Property Trustee and the Delaware Trustee have heretofore created a Delaware statutory trust pursuant to the Delaware Statutory Trust Act, as hereinafter defined, by entering into a Trust Agreement, dated as of May 14, 2007 (the “Original Trust Agreement”), and by executing and filing with the Secretary of State of the State of Delaware the Certificate of Trust, substantially in the form attached as Exhibit A; and WHEREAS, the Depositor and the Trustees desire to amend and restate the Original Trust Agreement in its entirety as set forth herein to provide for, among other things, (i) the issuance of the Common Securities by the Trust to the Depositor, (ii) the issuance and sale of the Preferred Securities by the Trust pursuant to the Subscription Agreement and (iii) the acquisition by the Trust from the Depositor of all of the right, title and interest in and to the Notes (as defined herein); NOW, THEREFORE,in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each party, for the benefit of the other parties and for the benefit of the Holders (as defined herein), hereby amends and restates the Original Trust Agreement in its entirety and agrees as follows: ARTICLE I. DEFINED TERMS SECTION 1.1.Definitions. For all purposes of this Trust Agreement, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article I have the meanings assigned to them in this Article I; (b)the words “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation”; (c)all accounting terms used but not defined herein have the meanings assigned to them in accordance with United States generally accepted accounting principles; (d)unless the context otherwise requires, any reference to an “Article”, a “Section”, a “Schedule” or an “Exhibit” refers to an Article, a Section, a Schedule or an Exhibit, as the case may be, of or to this Trust Agreement; (e)the words “hereby,” “herein,” “hereof” and “hereunder” and other words of similar import refer to this Trust Agreement as a whole and not to any particular Article, Section or other subdivision; (f)a reference to the singular includes the plural and vice versa; and (g)the masculine, feminine or neuter genders used herein shall include the masculine, feminine and neuter genders. “Act” has the meaning specified in Section 6.7. “Additional Interest” has the meaning specified in Section 1.1 of the Indenture. “Additional Interest Amount” means, with respect to Trust Securities of a given Liquidation Amount and/or a given period, the amount of Additional Interest paid by the Depositor on a Like Amount of Notes for such period. “Additional Taxes” has the meaning specified in Section 1.1 of the Indenture. “Additional Tax Sums” has the meaning specified in Section 10.5 of the Indenture. “Administrative Trustee” means each of the Persons identified as an “Administrative Trustee” in the preamble to this Trust Agreement, solely in each such Person’s capacity as Administrative Trustee of the Trust and not in such Person’s individual capacity, or any successor Administrative Trustee appointed as herein provided. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Applicable Depositary Procedures” means, with respect to any transfer or transaction involving a Book-Entry Preferred Security, the rules and procedures of the Depositary for such Book-Entry Preferred Security, in each case to the extent applicable to such transaction and as in effect from time to time. “Bankruptcy Event” means, with respect to any Person: 2 (a)the entry of a decree or order by a court having jurisdiction in the premises (i) adjudging such Person a bankrupt or insolvent, (ii) approving as properly filed a petition seeking reorganization, arrangement, adjudication or composition of or in respect of such Person under any applicable Federal or state bankruptcy, insolvency, reorganization or other similar law, (iii) appointing a custodian, receiver, conservator, liquidator, assignee, trustee, sequestrator or other similar official of such Person or of any substantial part of its property or (iv) ordering the winding up or liquidation of its affairs, and the continuance of any such decree or order unstayed and in effect for a period of sixty (60) consecutive days; or (b)the institution by such Person of proceedings to be adjudicated a bankrupt or insolvent, or the consent by it to the institution of bankruptcy or insolvency proceedings against it, or the filing by it of a petition or answer or consent seeking reorganization or relief under any applicable Federal or state bankruptcy, insolvency, reorganization or other similar law, or the consent by it to the filing of any such petition or to the appointment of a custodian, receiver, conservator, liquidator, assignee, trustee, sequestrator or similar official of such Person or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the admission by it in writing of its inability to pay its debts generally as they become due and its willingness to be adjudicated a bankrupt or insolvent, or the taking of corporate action by such Person in furtherance of any such action. “Bankruptcy Laws” means all Federal and state bankruptcy, insolvency, reorganization and other similar laws, including the United States Bankruptcy Code. “Book-Entry Preferred Security” means a Preferred Security, the ownership and transfers of which shall be made through book entries by a Depositary. “Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on which banking institutions in the City of New York are authorized or required by law or executive order to remain closed or (c) a day on which the Corporate Trust Office is closed for business. “Calculation Agent” has the meaning specified in Section 4.10. “Capital Disqualification Event” has the meaning specified in Section 1.1 of the Indenture. “Closing Date” has the meaning specified in the Placement Agreement. “Code” means the United States Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act or, if at any time after the execution of this Trust Agreement such Commission is not existing and performing the duties assigned to it, then the body performing such duties at such time. “Common Securities Certificate” means a certificate evidencing ownership of Common Securities, substantially in the form attached as Exhibit B. 3 “Common Security” means an undivided beneficial interest in the assets of the Trust, having a Liquidation Amount of $1,000 and having the rights provided therefor in this Trust Agreement. “Corporate Trust Office” means the principal office of the Property Trustee at which any particular time its corporate trust business shall be administered, which office at the date of this Trust Agreement is located at Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-1600, Attention:Corporate Trust Administration. “Definitive Preferred Securities Certificates” means Preferred Securities issued in certificated, fully registered form that are not Global Preferred Securities. “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each case as amended from time to time. “Delaware Trustee” means the Person identified as the “Delaware Trustee” in the preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of the Trust and not in its individual capacity, or its successor in interest in such capacity, or any successor Delaware Trustee appointed as herein provided. “Depositary” means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Depositor or any successor thereto.DTC will be the initial Depositary. “Depositary Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time the Depositary effects book-entry transfers and pledges of securities deposited with the Depositary. “Depositor” has the meaning specified in the preamble to this Trust Agreement and any successors and permitted assigns. “Depositor Affiliate” has the meaning specified in Section 4.9. “Distribution Date” has the meaning specified in Section 4.1(a)(i). “Distributions” means amounts payable in respect of the Trust Securities as provided in
